DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendment filed 02/24/2021.
Claims 1, 3, 11, 13, 16 and 18 have been amended, and no claim has been cancelled or added.  Currently, claims 1-20 are pending.

Terminal Disclaimer

The terminal disclaimer filed on 02/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,255,358 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Remarks

Amendment to Specification filed 02/24/2021 has been accepted and entered.

Replacement sheets of Fig. 1 and Fig. 5 filed 02/24/2021 have been accepted.  Therefore, the previous objection to drawings has been withdrawn.

In view of the terminal disclaimer with respect to U.S. Patent No. 10,255,358 filed and approved on 02/24/2021.  The double patenting rejection with respect to U.S. Patent No. 10,255,358 has been withdrawn.

Claims 1-20 are allowed.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Siraj Husain (Reg. No. 69,111) on 04/26/2021.

The application has been amended as follows:
Please amend paragraph [0001] of the Specification, as amended and filed on 02/24/2021, as follows:
[0001] 	This application is a continuation of U.S. Patent Application No. 14/585,590, currently issued as U.S. Patent No. 10,255,358, filed on December 30, 2014 and entitled “SYSTEMS AND METHODS FOR CLUSTERING ITEMS ASSOCIATED WITH INTERACTIONS”, which is incorporated herein by reference in its entirety.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method/system for clustering items associated with interactions, which comprises generating a graph based on session information associated with user interaction with a plurality of items on a system, wherein the graph comprises a plurality of nodes and a plurality of edges connecting the plurality of nodes, each node of the plurality of nodes is associated with at least one item of the plurality of items, and each edge is associated with at least one transition count; removing one or more edges connected to a first node of the plurality of nodes; assigning at least a first item of the plurality of items to a cluster based on the graph; and providing the cluster to a recommender system to facilitate selection of relevant information for potential presentation to a user.
 
The closest prior art of record, Brill et al. (US Publication No 2006/0074870) teaches a method/system comprising collecting/generating user session information, generating a query graph based on user session information, clustering related queries (i.e., nodes) by similarity, and providing the query graph including clusters of queries to a user as a listing of recommended and/or related queries (see Brill et al., [0025]-[0026], [0031], [0035] and [0046]).

Another close prior art of record, Federici (U.S. Patent No. 8,515,975) teaches a method/system comprising generating a graph including a plurality of entities (e.g., documents, queries, sessions, etc.) as nodes and transition probabilities between entities as weighted edges, wherein each transition probability represents a strength of relationship between a pair of entities as they related in search history data (see Abstract, Fig. 1, and [column 4, line 65 to column 5, 
 
However, Brill et al. and/or Federici fail to anticipate or render obvious at least the recited features of removing one or more edges connected to a first node of the plurality of nodes,  wherein the removing one or more edges connected to the first node comprises: for each node connected to the first node, multiplying a transition count associated with each edge by a constant value between zero and one to determine a weight for each edge, rounding each weight for each edge to a nearest integer to determine a rounded weight for each edge, and removing any edges with a rounded weight equal to zero, as equivalently or similarly presented in independent claims 1, 11 and 16.  
 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-10, 12-15 and 17-20 being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735.  The examiner can normally be reached on Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Phuong Thao Cao/
Primary Examiner, Art Unit 2164